                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANDREW B. WATTS,                                  Case No. 20-cv-00568-HSG
                                   8                    Petitioner,                        ORDER DENYING PENDING
                                                                                           MOTIONS AS MOOT
                                   9             v.
                                                                                           Re: Dkt. Nos. 12, 13
                                  10     CINDY BLACK, et al.,
                                  11                    Respondents.

                                  12
Northern District of California
 United States District Court




                                  13          On March 9, 2020, the Court dismissed this pro se petition for a writ of habeas corpus,

                                  14   denied a certificate of appealability, and entered judgment in favor of respondents. Dkt. Nos. 10,

                                  15   22. Accordingly, petitioner’s motion requesting appointment of counsel is DENIED as moot.

                                  16   Dkt. No. 12. Petitioner’s motion requesting leave to proceed in forma pauperis is also denied as

                                  17   moot. Dkt. No. 13. Petitioner has already paid the filing fee. Dkt. No. 1.

                                  18          This order terminates Dkt. Nos 12 and 13.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 3/12/2020

                                  21                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
